In an action to recover damages for personal injuries, etc., the defendant Geraldine Mandel, doing business as M & F Stationary Store, appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated October 22, 2001, which denied her motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed, with costs.
A person, other than a parent, who undertakes to control, care for, or supervise an infant, is required to use reasonable care to protect the infant over whom he or she has assumed temporary custody or control. Such a person may be liable for any injury sustained by the infant which was proximately caused by his or her negligence. While a person caring for entrusted children is not cast in the role of an insurer, such an individual is obliged to provide adequate supervision and may be held liable for foreseeable injuries proximately resulting from the negligent failure to do so (see Zalak v Carroll, 15 NY2d 753, 754; Mary A. ZZ. v Blasen, 284 AD2d 773, 775; Singh v Persaud, 269 AD2d 381, 382). Upon our review of the record, we agree with the Supreme Court that there are issues of fact as to whether the appellant agreed to supervise the infant plaintiff, and, if so, whether the appellant provided adequate supervision under the circumstances. Altman, J.P., Feuerstein, Friedmann, Schmidt and Townes, JJ., concur.